This was an action of TROVER, for the conversion of slaves, tried before his Honor, Judge Mangum, at BERTIE on the Spring Circuit of 1830, when the following facts were in proof.
In 1818, one Edward Fleetwood, was the guardian of the plaintiffs and in their right had possession of the slaves in question. He died in December, 1818, having duly appointed Benjamin Hardy, his executor. On 1 January, 1819, the plaintiffs having no guardian, Benjamin Hardy, as the executor of the former guardian, and with the full knowledge that the slaves belonged to the plaintiffs, hired them out for one year, and took the notes for the hires, payable to himself. The obligors in the notes, and their sureties were deemed good at the time of the hiring, but before the expiration of the credit (twelve months) the obligors and sureties failed, and Hardy did not collect the hire. The slaves were not demanded of Hardy, during 1819, and after the hiring had expired, to-wit, 1 January, 1820, they came to the possession of the present guardian.
The plaintiffs, by their guardian, brought this suit some time in 1824, and alleged the act of hiring for one year to be a conversion, and claimed damages for the value of the hire for one year, and interest to the day of the rendition of the judgment. The jury under the instructions of his Honor, rendered a verdict for the plaintiffs, for the actual amount of the hires, bargained for by Hardy, and interest on that amount, from 1 January, 1820, the day, on which it fell due, to the (573) time of the trial. A new trial was moved for on account of misdirection, and refused, and a judgment entered upon the verdict; from which the defendant appealed.
I think this action is maintainable, and that the Court below did right throughout. It may be a hard action; but the question is, can the plaintiffs bring it? I think *Page 469 
they can; for here is an actual conversion. The defendant took the plaintiffs' property, knowing whose it was, and disposed of it for value for one year. It is no answer that this was intended for the owners' benefit. The finder of a chattel, the property of one unknown, may justify taking it, and reasonably using it. For until the owner appear, it belongs to the finder. But if the latter consume it, or sell it, he must pay the owner; for that is an actual conversion, and the intent makes no difference. So when one sees another's property in jeopardy, he may take it into his care, and preserve it; but he cannot make a disposition of it, but at the risk of the owner's action. So, if one design a benefit to the owner, and the property happens, by accident, to be destroyed in the very act of using it to promote that benefit, to the owner, the party is excused. The case of the boat, put at the bar, Drake v. Shorter, 4 Esp., 166, is an instance of this sort. Another might be, where one took the horse of another to ride for a physician for the owner, and he was injured without negligence. Many others could be put. But they are altogether different from the exercise of that dominion, which implies a right to sell or dispose of the property. Although the taking be not wrongful, the use, in that way is. It is an actual conversion. No person can assume an agency of that sort for another, and especially for infants. He who intermeddles with their property, must make sure of his authority. The utmost dealing with infants' property that can be countenanced, is to hold it for preservation (574) until the next Court at which a guardian could be appointed. It is said, the defendant did not choose to be guardian; but that he voluntarily did the appropriate acts of one, for the benefit of the infants; and therefore ought not to be charged. But the intent cannot alter the fact. Here, I repeat, is an actual conversion. All beyond preservation is a tortious charity. But if it were put upon the question of intent, the case is equally conclusive against the defendant; for he took the bonds payable to himself, so as to make himself, and not the hirers, debtor to the infants. There are, however, many instances, in which the law will not tolerate acts of officiousness, flowing from the most benevolent motives. Suppose the infants here, had died, instead of their guardian. There can be no doubt, that one may safely, and often ought, to collect the effects of a deceased person, for safe keeping. The law supports such an act. But he must not keep them too long; nor must he, in any event, sell them, however perishable they may be, and though the sale be absolutely necessary to prevent their destruction or waste. If he does, he becomes a *Page 470 wrongful executor. Why? Because it is too dangerous to let men, upon any pretense, intermeddle with other people's property, in a way looking like ownership in themselves. And in such case, it is clear, that a subsequent administrator might bring trover, either against the seller or the buyer. Such a transaction is indeed capable of confirmation. But here the plaintiffs were infants and could not assent, and their guardian refused the bonds. They have elected to consider the defendant, not constructively their agent, but according to his apparent and direct character, a wrongdoer. I see nothing to prevent them. As to the damages and interest, they were properly left to the jury, with directions to make the value of the property, the measure. Trover is not a vindictive action in which the character of the party, or the feelings of the (575) jury, constitute the standard of damages. It is to recover for an injury to property; and the question is not the gain of the defendant, but the loss of the plaintiff.
PER CURIAM.                           *Judgment affirmed.
* This case was decided several terms ago, but the papers having been misplaced in the confusion occasioned by the fire, which consumed the Capitol in 1831, it could not be reported sooner.